Name: Commission Regulation (EC) NoÃ 1704/2006 of 17 November 2006 fixing the maximum aid for concentrated butter for the 20th individual invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) NoÃ 1898/2005
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  processed agricultural produce;  trade policy;  agricultural policy
 Date Published: nan

 18.11.2006 EN Official Journal of the European Union L 319/7 COMMISSION REGULATION (EC) No 1704/2006 of 17 November 2006 fixing the maximum aid for concentrated butter for the 20th individual invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) No 1898/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Article 47 of Commission Regulation (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/99 as regards measures for the disposal of cream, butter and concentrated butter on the Community market (2), the intervention agencies are opening a standing invitation to tender for the granting of aid for concentrated butter. Article 54 of that Regulation provides that in the light of the tenders received in response to each special invitation to tender, a maximum amount of aid is to be fixed for concentrated butter with a minimum fat content of 96 %. (2) An end-use security provided for in Article 53(4) of Regulation (EC) No 1898/2005 is to be lodged to ensure the taking over of the concentrated butter by the retail trade. (3) In the light of the tenders received, the maximum aid should be fixed at the appropriate level and the end-use security should be determined accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 20th individual tender under the standing invitation to tender opened in accordance with Regulation (EC) No 1898/2005 the maximum amount of the aid for concentrated butter with a minimum fat content of 96 %, as referred to in Article 47(1) of that Regulation, is fixed at 19,27 EUR/100 kg, The end-use security provided for in Article 53(4) of Regulation (EC) No 1898/2005 is fixed at 21 EUR/100 kg. Article 2 This Regulation shall enter into force on 18 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).